DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 5-7, and 9-10 of the amended claim set received 8/30/2022 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amann (US 3,849,022).
Regarding Claim 1, Amann discloses, using the second embodiment of Fig. 5, a cooling system for cooling hot components of a recuperated gas turbine engine (all of Fig. 1a), the cooling system comprising: 
a compressor 11 (Fig. 1a) comprising a compressor outlet; 
a turbine 34 comprising a turbine inlet 30 and a turbine outlet 36 (see Fig. 1); 
a recuperator heat exchanger 13 (Fig. 1a); 
a recuperator flow path in fluid communication with the compressor 11 outlet and the recuperator heat exchanger 13 (see Fig. 1a); and 
a bleed flow path 146 in fluid communication with the compressor outlet, i.e. the compressor discharge (read col. 5, ll. 29-35; see Fig. 5: conduit 146 receiving air from the compressor outlet which bypasses the recuperator 13 thereby providing relatively cooler air into the assembly shown in Fig. 5), the hot components (the components receiving the relatively cooler air from the bleed flow path 146, i.e. turbine volute wall 138 and downstream turbine components including rotors 102 and stators 82) of the recuperated gas turbine engine, and the turbine inlet 30; 
wherein the hot components of the recuperated gas turbine engine comprise a turbine volute 12 (see Figs. 1 and 5) in fluid communication with the bleed flow path (the bleed flow path 146 air is directed towards turbine volute wall 138 and, additionally, fluids from the bleed flow path 146 will mix with fluids exiting the turbine volute 12 as can be ascertained looking at Figs. 1 and 5, reproduced below); and

    PNG
    media_image1.png
    716
    815
    media_image1.png
    Greyscale

wherein a ratio of a mass flow in the bleed flow path to a mass flow in the compressor outlet is equal to a bleed fraction which is greater than or equal to zero and less than or equal to one (the mass flow in 146 is taken from the compressor 11 outlet/discharge mass flow and therefore the remainder is delivered through the recuperator 13 flow path, therefore, the ratio must be greater than or equal to zero and less than or equal to one when the bleed valve 148 is open).
Regarding Claim 2, Amann discloses wherein a mass flow in the recuperator 13 flow path is approximately equal to the mass flow in the compressor 11 outlet minus the mass flow in the bleed flow path 146 (the mass flow from the compressor is split between the two defined flow paths).
Regarding Claim 3, Amann discloses wherein the bleed fraction is less than or equal to one-half (the bleed fraction being the ratio of bleed flow for cooling to the total compressed air flow of the engine, from the compressor outlet; a bleed fraction of one-half would require that 50% of the air is used for cooling and 50% for combustion.  One of ordinary skill in the art will recognize that most of the air used by a gas turbine engine is used for combustion to produce useful energy while the cooling air flow is a small proportion of the total airflow; additionally, valve 148 is on the bleed flow path 146 and is capable of modulation to further reduce the bleed fraction).
Regarding Claim 5, Amann disclose further comprising a combustor (the conventional combustion apparatus/combustion chamber as described in col. 2, ll. 18-25) which is in fluid communication with the recuperator heat exchanger 13 (as read in the citation), the hot components of the recuperated gas turbine engine (products from the combustion chamber flow through volute 12 as discussed in the citation, the exit of the volute 12 is fed to the components receiving the relatively cooler air, i.e. turbine volute wall 138 and downstream turbine components including rotors and stators as can be gathered by examining Figs. 1 and 5), and the bleed flow path 146 (both flow enter the turbine inlet 30 as can be seen looking at Figs. 1 and 5).
Regarding Claim 9, Amann discloses wherein said turbine volute 12 further comprises a cooling insert (Fig. 5, element 138, 136, and/or 144) in fluid communication with the bleed flow path 146.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amann (US 3,849,022) in view of Tramuta (US 3,866,674).
Regarding Claim 6, Amann discloses the claimed invention as discussed above.  Amann does not disclose wherein said recuperator heat exchanger is a cross-flow heat exchanger.
Tramuta discloses a recuperator heat exchanger 11 for a gas turbine engine (see Fig. 1, read Abstract).  Tramuta teaches the recuperator heat exchanger 11 is a cross-flow heat exchanger (see crossing flows of Air and exhaust Gas in Fig. 1; read col. 1, ll. 61-65). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Amann so that the recuperator heat exchanger is a cross-flow heat exchanger as taught by Tramuta in order to reduce the overall weight of the heat exchanger (Tramuta col. 1, ll. 47-48) and to produce more uniform heating (col. 3, ll. 39-45).
Regarding Claim 7, Amann discloses the claimed invention as discussed above.  Amann does not explicitly disclose wherein a thermal effectiveness of the recuperator heat exchanger increases with increasing values of the bleed fraction.  The specification of the instant application discloses at page 5, Eqn. 3, that the claimed relation Eff is a property of a cross-flow recuperator heat exchanger.  The claim therefore appears to require a cross-flow recuperator.
Tramuta discloses a recuperator heat exchanger 11 for a gas turbine engine (see Fig. 1, read Abstract).  Tramuta teaches the recuperator heat exchanger 11 is a cross-flow heat exchanger (see crossing flows of Air and exhaust Gas in Fig. 1; read col. 1, ll. 61-65). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Amann so that the recuperator heat exchanger is a cross-flow heat exchanger as taught by Tramuta in order to reduce the overall weight of the heat exchanger (Tramuta col. 1, ll. 47-48) and to produce more uniform heating (col. 3, ll. 39-45).  Given the calculation of effectiveness wherein effectiveness increases with bleed fraction is applicable to cross-flow heat exchangers where the combination incorporates a cross-flow heat exchanger and given that Amann discloses the remainder of the claimed structure, the combination will produce the claimed function.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amann (US 3,849,022).
Regarding Claim 10, Amann discloses the claimed invention as discussed above.  Amann does not explicitly disclose wherein said cooling insert (Fig. 5, element 138, 136, and/or 144) comprises a gap (e.g. between elements 136 and 138) having a width (i.e. the distance between the inner surface of 136 and the outer surface of 138).  Amann does not explicitly disclose the width is between 0.5 mm and 2.0 mm.  However it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the size of the width so that it is between 0.5 mm and 2.0 mm as a simple change in size (see MPEP 2144, IV., A.)  wherein the only difference between the claimed invention and the prior art is the size/dimension, i.e. the width, and there is no critically attached to the claimed dimension.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
The Applicant argues, at pages 6 and 7, a rejection of amended claim 1 over Amann, stating that Amann does not show bleeding air injected at the turbine inlet. It is noted that there is no limitation regarding injection of bleeding air.  The argument appears directed toward the claim recitation of the “bleed flow path in fluid communication with… the turbine inlet.”  Amann discloses a bleed flow path 146 and a turbine inlet at 89 (see Figs. 1 and 5 reproduced below) where the bleed flow path 146 is fed/injected into, i.e. in fluid communication with, the turbine inlet 89.

    PNG
    media_image1.png
    716
    815
    media_image1.png
    Greyscale

The applicant further argues at page 7 that the bleeding air in Amann is not combined with the combustor air before entering the turbine.  It is noted that there is no claim limitation requiring bleeding air is combined with combustor air before entering the turbine.  The argument is directed toward the claim recitation of “a bleed flow path in fluid communication with ... the hot components of the recuperated gas turbine engine ... wherein the hot components of the recuperated gas turbine engine comprise a turbine volute in fluid communication with the bleed flow path.”  As shown in Figs. 1 and 5 (reproduced above) of Amann, the bleed flow path 146 is in fluid communication with the hot components (the components receiving the relatively cooler air from the bleed flow path 146, i.e. turbine volute wall 138 and downstream turbine components including rotors 102 and stators 82), i.e. the bleed flow path 146 directs cooling/bleeding air to the hot components, and the hot components include the turbine volute 12 wall portion 138 to which the cooling/bleeding air is directed.
Applicant further asserts at page 7 that Amann is silent with respect to a recuperator.  However, Amann discloses the claimed recuperator 13 (see Fig. 1a, read col. 2, ll. 17-22), although named a regenerator, within the art of gas turbine engine, regenerator is another term for a recuperator and is a heat exchanger.  Air which bypasses the regenerator is cooler than air which passes through the regenerator as read at col. 5, ll. 29-35 is further evidence for the heat exchange function of the defined recuperator.
Applicant argues, with regard to claim 5 and at page 7, that Amann teaches an increase in efficiency by reducing a tip gap whereas the instant invention teaches an increase in efficiency by recovering thermal energy from the hot components, and using a recuperator heat exchanger to exploit the recovered energy.  The referenced claim has no limitations which require an increase in efficiency by recovering thermal energy from the hot components, and using a recuperator heat exchanger to exploit the recovered energy.  The claim in question is an apparatus claim where an apparatus is defined by the claimed structure and as such, the structure is anticipated by Amann as detailed in the rejection of claim 5 above.
Applicant additionally argues the rejection of claim 9 over Amann at pages 7 and 8, that Amann does not disclose a cooling insert that “resembles or functions as the cooling insert 220 [shown in detail in Fig. 2(b)] of the instant invention.”  It is noted that it is improper to import claim limitations from the specification, see MPEP 2111.01 II.  The claim is defined by the limitations therein.  Although the cooling insert of Amann may not be identical to that envisioned by the inventors, it reads on the claim limitations and therefore the claim is rejected as anticipated as detailed above.
The §103 rejections are argued predicated on the basis that the secondary reference do not cure the deficiencies of Amann as applied to base claim 1. The arguments directed toward the rejection of claim 1 over Amann are addressed directly above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	Examiner, Art Unit 3741      

/GERALD L SUNG/Primary Examiner, Art Unit 3741